Citation Nr: 1638686	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from July 1966 to July 1969 and from April 1971 to April 1972. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Hartford, Connecticut, Regional Office (RO). In March 2011, the Veteran was afforded a VA central office hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2011 and September 2014, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. Stegall v. West, 11 Vet. App. 268 (1998).

REMAND

In its September 2014 Remand, the Board directed the examiner to "provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must also provide an opinion as to whether the Veteran's gastrointestinal disorder, namely GERD, was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD and/or diabetes mellitus, type II." The examiner was to review all evidence in rendering the requested opinion. 

In rendering the opinion as to direct service connection, the examiner did not address pieces of relevant evidence contained in the Veteran's service treatment records. Additionally, the opinion given as to whether the Veteran's GERD was caused or aggravated by his service-connected diabetes is unclear. Rather than addressing whether the GERD was caused or aggravated by diabetes, the examiner wrote that it was "within the realm of possibility that [the Veteran's] gastric symptoms could be related to his" diabetes. The Board cannot substitute its own medical judgment for that of medical professionals and, therefore, requires a clearly articulated answer to the questions posed. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given the cited deficiencies, the Board finds that an additional medical opinion is required.

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the October 2014 medical opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his GERD. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address ALL of the following:

a.  whether the Veteran's GERD had its onset during active service, is etiologically-related to active service gastrointestinal complaints and treatment, and/or otherwise originated during active service.

b.  whether the Veteran's GERD was caused by his service-connected PTSD.

c.  whether the Veteran's GERD was aggravated by his service-connected PTSD.

d.  whether the Veteran's GERD was caused by his service-connected type II diabetes mellitus.

e.  whether the Veteran's GERD was aggravated by his service-connected type II diabetes mellitus.

f.  whether the Veteran's GERD was caused by any of his other service-connected disabilities.

g.  whether the Veteran's GERD was aggravated by any of his other service-connected disabilities.

Service connection is currently in effect for PTSD, prostatectomy status post prostate cancer with residual voiding dysfunction to include bladder sling implantation and residual surgical scar, type II diabetes mellitus with early diabetic retinopathy, tinnitus, peripheral neuropathy of the right foot, peripheral neuropathy of the left lower extremity, residual scars from stomach surgery, and erectile dysfunction.



The examiner's attention is drawn to the following:

* Service treatment records note the Veteran going to sick call in August 1967 with complaints of swelling in the lower abdomen for approximately four days. He was admitted to the hospital, where it was later determined to be a lesion, possibly a sebaceous cyst, in the lower abdominal area. Several days later, the lesion was removed surgically, and the Veteran was discharged several days thereafter.

* At a reenlistment examination in March 1971, clinical evaluation of the Veteran's genitor-urinary (G-U) system, abdomen, and viscera were normal. However, on his March 1971 report of medical history, the Veteran reported having stomach, liver, or intestinal trouble. The physician noted that the Veteran had indigestion. Upon discharge from service, clinical evaluation of the Veteran's G-U system, abdomen, and viscera were normal. See the February 1972 report of medical history. Again, the Veteran reported having stomach, liver, or intestinal trouble on his February 1972 report of medical history. The physician noted that the Veteran had a past history of urinary tract infections (UTI).  

* Post service treatment records reflect complaints, treatment, and diagnoses of abdominal problems. In December 2001, a private physician noted the Veteran's complaints of abdominal pain and indicated that an upper endoscopy study showed moderate diffuse gastritis without ulceration or erosion. The December 2001 private treatment records also show treatment for gastritis and GERD.  

* At a December 2008 VA scar examination, the Veteran reported that he developed low abdominal pain while stationed in Vietnam. He explained that he believed the cause of the pain was from drinking the water in Vietnam. He stated that he would develop a low cramping sensation followed by diarrhea. The Veteran informed the examiner that a small suprapubic growth was removed from his lower abdominal area during service, and he was treated for a stomach ulcer, nerves, skin rash, and GERD.  

* In March 2009, the Veteran was afforded a VA examination to determine whether his GERD is caused by his service-connected PTSD. After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with abdominal pain of uncertain etiology and stable GERD symptoms by history, which has subjectively continued. It was concluded that it was as likely as not hepatomegaly contributing to the Veteran's low abdominal discomfort. The examiner also opined that it is less likely that the Veteran's GERD and gastrointestinal symptoms are caused by his PTSD. She explained that the lack of data to support a causative effect between PTSD and GERD, his multiplicity of symptoms, the potential for medication side effects, and the Veteran's subjective report of longstanding stable GERD symptoms despite PTSD treatment argues against a relationship between his PTSD and GERD.  

* An April 2011 upper endoscopy report showed erosive gastritis, rule out recurrent helicobacter.  

* At the March 2011 Board hearing, the Veteran testified that his current stomach disability, namely GERD, is either due to his service-connected PTSD; service-connected diabetes mellitus, type II; or his military service. He admitted at the hearing that a physician mentioned that his service-connected diabetes mellitus, type II, could have caused his GERD.  

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

